Case 8:20-cr-00077-CEH-TGW Document 117 Filed 07/20/21 Page 1 of 3 PageID 828




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION



 UNITED STATES OF AMERICA,

      Plaintiff,                                      CASE NO. 8:20-CR-77-CEH

 v.

 JOSE ISMAEL IRIZARRY,

      Defendant.



                    CONSENT MOTION REQUESTING CONTINUANCE OF
                         SCHEDULED STATUS CONFEFRENCE

 TO THE HONORABLE COURT:
         COMES NOW the defendant, Jose Ismael Irizarry, through the undersigned counsel, and

files this motion requesting that the Status Conference currently set for July 21, 2021(D.E. 111),

be rescheduled for a date on or after August 20, 2021. In support of this request the defendant

respectfully states as follows:

         1. The defendant recently retained Attorneys Maria A. Dominguez and Carlos A. Perez-

             Irizarry to join his legal team in the above-entitled case.

         2. During the recent sentencing hearing of June 23, 2021, certain legal controversies

             emerged. The Honorable Court continued the Sentencing Hearing sua sponte. (D.E.

             106)

         3. The Court set the matter for a telephonic Status Conference on July 21, 2021 at 11:00

             a.m. (D.E. 111)
Case 8:20-cr-00077-CEH-TGW Document 117 Filed 07/20/21 Page 2 of 3 PageID 829




       4. The defendant and the government have recently been engaged in meaningful

           discussions regarding the case to address certain matters that are in controversy.

       5. The parties respectfully request that the Court grant a 30-day continuance of the Status

           Conference set for July 21, 2021, in order to allow the government and the defendant’s

           legal team to continue to discuss relevant legal issues, which are intended to simplify

           the defendant’s sentencing hearing.

       6. The government has no objection to the requested continuance.

       WHEREFORE, the defendant respectfully requests that the Honorable Court grant the

requested 30-day continuance for the scheduled Status Conference in this case.

       RESPECTFULLY SUBMITTED, in Tampa, Florida this 19th day of July 2021.

                                             DMRA Law LLC
                                             Counsel for Defendant
                                             Sabadell Financial Center
                                             1111 Brickell Avenue
                                             Suite 1550
                                             Miami, Florida 33131
                                             Tel. 305-548-8666

                                             s/Maria A. Dominguez
                                             Maria A. Dominguez
                                             Florida Bar No. 0510221
                                             maria.dominguez@dmralaw.com

                                             Carlos A. Perez-Irizarry, P.A. 37
                                             N. Orange Avenue, Suite 500
                                             Orlando, FL 32801
                                             Tel. (407) 210-2400

                                             s/Carlos A. Perez-Irizarry
                                             Carlos A. Perez-Irizarry
                                             Florida Bar No. 861251
                                             Carlos@capilawpa.com
Case 8:20-cr-00077-CEH-TGW Document 117 Filed 07/20/21 Page 3 of 3 PageID 830




                                 CERTIFICATE OF SERVICE

I hereby certify that on this date I electronically filed the foregoing with the Clerk of Court using

the CM/ECF system which electronically mails notice to the attorneys of record.

                                              s/Maria A. Dominguez
